NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     KEVIN ELLIOT GREEN, Petitioner.

                         No. 1 CA-CR 20-0424 PRPC
                              FILED 4-1-2021


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2013-429924-001
                The Honorable Peter A. Thompson, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Robert E. Prather
Respondent

Law Office of Florence M. Bruemmer, PC, Anthem
By Florence M. Bruemmer
Counsel for Petitioner
                             STATE v. GREEN
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins, Judge Randall M. Howe and Judge
Maria Elena Cruz delivered the decision of the Court.


PER CURIAM:

¶1            Petitioner Kevin Elliot Green seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner's first
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review, response, and reply. Petitioner has not established an abuse of
discretion.

¶4            For the foregoing reasons, we grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2